DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is a First Action Non-Final on the merits. Claims 1-21 as originally filed on August 14, 2020, are currently pending and have been considered below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/16/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

	

	

	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites method for tracking and updating package conditions during shipment.

Step 2A – Prong 1
Independent Claims 1, 8 and 15 as a whole recite a method of organizing human activity.  The limitations from exemplary Claim 15 reciting “receiving, one or more parameter states, the one or more parameter states associated with transporting cargo; discretizing the one or more parameter states; generating, based on a shared key and a hash seed, a keyed hash digest of the discretized one or more parameter states; and sending the keyed hash digest to a stakeholder to attest to an integrity of the cargo transported” is a method of managing interactions between people, which falls into the certain methods of organizing human activity grouping. The mere recitation of a generic computer (computing apparatus, circuitry, memory, sensors, autonomous vehicle of claim 1; storage device, circuitry, sensors, autonomous vehicle of claim 8; sensors, autonomous vehicle of claim 15) does not take the claim out of the methods of organizing human activity grouping.  Thus, the claim recites an abstract idea.

Step 2A - Prong 2: Claims 1-21 and their underlining limitations, steps, features and terms, are further inspected by the Examiner under the current examining guidelines, and found, both individually and as a whole, not to include additional elements that are sufficient to integrate the abstract idea into a practical application. The limitations are directed to limitations referenced in MPEP 2106.05 that are not enough to integrate the abstract idea into a practical application. Limitations that are not enough include, as a non-limiting or non-exclusive examples, such as: (i) adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions, (ii) insignificant extra solution activity, and/or (iii) generally linking the use of the judicial exception to a particular technological environment or field of use.

This judicial exception is not integrated into a practical application because the claim recites the additional elements of (computing apparatus, circuitry, memory, sensors, autonomous vehicle of claim 1; storage device, circuitry, sensors, autonomous vehicle of claim 8; sensors, autonomous vehicle of claim 15).  The computing apparatus, circuitry, memory, sensors, autonomous vehicle of claim 1; storage device, circuitry, sensors, autonomous vehicle of claim 8; sensors, autonomous vehicle of claim 15, are recited at a high level of generality and are generically recited computer elements. The generically recited computer elements amount to simply implementing the abstract idea on a computer.  The combination of these additional elements are additional elements do no more than generally link the use of the judicial exception to a particular technological environment or field of use.  Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

The claim do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements do no more than generally link the use of the judicial exception to a particular technological environment or field of use.  Thus, even when viewed as an ordered combination, nothing in the claims add significantly more (i.e. an inventive concept) to the abstract idea.  The claims are ineligible.

Dependent claims 2-9, 11-15 and 17-20 are also directed to same grouping of methods of organizing human activity.  The additional elements of the computing apparatus of claims 2-7; circuitry of claims 2-6, 9-13; memory of claims 2-6; sensors of claims 3-5, 7, 10-12, 14, 17-19 and 21; autonomous vehicle of claims 3-5, 10-12, 15 and 17-19; storage device of claims 9-14; wireless network connection of claims 6, 13 and 20; temperature sensor, microphone, camera, speedometer, lock state sensor, biometric sensor and proximity sensor of claims 7, 14 and 21, are additional elements do no more than generally link the use of the judicial exception to a particular technological environment or field of use.  Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating
	obviousness or nonobviousness.

Claims 1-3, 5-10, 12-17 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Bevan et al (US Patent Application Publication No. 20220092532 - hereinafter Bevan) in view of Cirit et al (US Patent No. 10111043 - hereinafter Cirit) in view of Pachecho et al (US Patent Application Publication No. 20210216958 - hereinafter Pachecho).
Re. claim 1, Bevan teaches:
A computing apparatus comprising: 
circuitry; and [Bevan; ¶58].
memory coupled to the circuitry, the memory storing instructions, which when executed by the circuitry cause the apparatus to: [Bevan; ¶58].
receive, from one or more sensors, one or more parameter states, the one or more parameter states associated with an autonomous vehicle (AV) transporting cargo; [Bevan; ¶21 and ¶126 show sensor that obtain readings for cargo in an AV, ¶53 presents vehicle can move autonomously as “alternatively the vehicle may move autonomously (i.e. be “self-driving”) i.e. without the need for a user 114”, while ¶118-¶124 shows package/goods with RFID tags scanned at various locations such as origin, destination and at any point between].
Bevan doesn’t teach, Cirit teaches:
discretizing the one or more parameter states; [Cirit; Col. 6 line 57 – Col. 7 line 3 shows discretizing the data parameters such as “an example SAX process, the embedding engine 230 performs z-normalization to scale values of a data sample to a particular range of values, e.g., from −1 to 1. The embedding engine 230 generates a piecewise aggregate approximation of the normalized data sample, e.g., converting the data sample (an analog time series) into discretized values. To generate a symbolic representation, the embedding engine 230 bins (e.g., using an equal depth quantization process) the discretized values into different symbols based on a particular mapping. For instance, different ranges of values from −1 to 1 are mapped to one of the symbols “A,” “B,” “C,” or “D” for binning”].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the process of Bevan by including limitation(s) as taught by Cirit to include the above features in the invention of Bevan. One would be motivated to modify Bevan with the teachings of Cirit since it would be “desirable for the system to identify fictitious sensor data, and to do so efficiently at large scale”. [Cirit; Col. 1 lines 33-35].
Bevan doesn’t teach, Pachecho teaches:
generate, based on a shared key and a hash seed, a keyed hash digest of the discretized one or more parameter states; and [Pachecho; ¶10 shows generation of a hash value using a product identifier (hash value) and a digital key (shared key)].
send the keyed hash digest to a stakeholder to attest to an integrity of the cargo transported by the AV.  [Pachecho; ¶45 shows the ledger is updated of the key such as “The package is now ready for shipping and, if a blockchain ledger for delivery of this product is being used, that ledger is updated (146)”].
It would have been obvious to one of ordinary skill in the art before the effective filing date to include limitation(s) as taught by Pachecho in the system of Bevan, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Re. claim 2, Bevan in view of Cirit in view of Pachecho teaches computing apparatus of claim 1.
Bevan further teaches:
the memory storing instructions that when executed by the circuitry further cause the apparatus to: [Bevan; ¶58].
identify a parameter value associated with a first one of the parameter states, the first one of the parameter states associated with a first parameter state range; and determine a partition of a plurality of partitions of the first parameter state range for the parameter value.  [Bevan; ¶133 - ¶136 shows weight of vehicle parameter identified and determining if it falls outside of a particular range as “If a vehicle weighs above the range that the sensor has calculated that it should weigh, this could indicate the presence of unauthorised goods or people (e.g. illicit cargo shown as package C in FIG. 1 without an RFID tag). An inspection including the scanning of RFID tags, passports, pallet sensors and/or vehicle sensors would yield prima fascia evidence of regulation compliance or violation”. Additionally ¶21 shows tolerance conditions defined for package such as “vehicle may include a temperature sensor and/or humidity sensor, coupled to the controller, to provide temperature and/or humidity data. This may be used to monitor, and record in one or more of the blockchains, whether or not tolerance conditions for the packages have been maintained. The tolerance condition(s) of a package may be defined by the package data; the controller may apply the tightest tolerance limit of the set of packages carried e.g. a lowest maximum tolerated temperature or humidity”].

Re. claim 3, Bevan in view of Cirit in view of Pachecho teaches computing apparatus of claim 1.
Bevan further teaches:
the memory storing instructions that when executed by the circuitry further cause the apparatus to: [Bevan; ¶58].
receive, from the one or more sensors, one or more intra-transportation parameter states, the one or more intra-transportation parameter states associated with the cargo during transport by the AV; [Bevan; ¶21 and ¶126 show sensor that obtain readings for cargo in an AV, ¶53 presents vehicle can move autonomously as “alternatively the vehicle may move autonomously (i.e. be “self-driving”) i.e. without the need for a user 114”, while ¶118-¶124 shows package/goods with RFID tags scanned at various locations such as origin, destination and at any point between].
Bevan doesn’t teach, Cirit teaches:
discretizing the one or more intra-transportation parameter states; [Cirit; Col. 6 line 57 – Col. 7 line 3 shows discretizing the data parameters such as “an example SAX process, the embedding engine 230 performs z-normalization to scale values of a data sample to a particular range of values, e.g., from −1 to 1. The embedding engine 230 generates a piecewise aggregate approximation of the normalized data sample, e.g., converting the data sample (an analog time series) into discretized values. To generate a symbolic representation, the embedding engine 230 bins (e.g., using an equal depth quantization process) the discretized values into different symbols based on a particular mapping. For instance, different ranges of values from −1 to 1 are mapped to one of the symbols “A,” “B,” “C,” or “D” for binning”].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the process of Bevan by including limitation(s) as taught by Cirit to include the above features in the invention of Bevan. One would be motivated to modify Bevan with the teachings of Cirit since it would be “desirable for the system to identify fictitious sensor data, and to do so efficiently at large scale”. [Cirit; Col. 1 lines 33-35].
Bevan doesn’t teach, Pachecho teaches:
generate, based on the shared key and the keyed hash digest, an intra-transportation keyed hash digest of the discretized one or more intra-transportation parameter states; and [Pachecho; ¶10 shows generation of a hash value using a product identifier (hash value) and a digital key (shared key)].
send the intra-transportation hash to the stakeholder to attest to the integrity of the cargo.  [Pachecho; ¶45 shows the ledger is updated of the key such as “The package is now ready for shipping and, if a blockchain ledger for delivery of this product is being used, that ledger is updated (146)”].
It would have been obvious to one of ordinary skill in the art before the effective filing date to include limitation(s) as taught by Pachecho in the system of Bevan, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Re. claim 5, Bevan in view of Cirit in view of Pachecho teaches computing apparatus of claim 3.
Bevan further teaches:
the memory storing instructions that when executed by the circuitry further cause the apparatus to: [Bevan; ¶58].
receive, from the one or more sensors, one or more post-transportation parameter states, the one or more post-transportation parameter states associated with the cargo at a conclusion of transport by the AV; [Bevan; ¶21 and ¶126 show sensor that obtain readings for cargo in an AV, ¶53 presents vehicle can move autonomously as “alternatively the vehicle may move autonomously (i.e. be “self-driving”) i.e. without the need for a user 114”, while ¶118-¶124 shows package/goods with RFID tags scanned at various locations such as origin, destination and at any point between].
Bevan doesn’t teach, Cirit teaches:
discretizing the one or more post-transportation parameter states; [Cirit; Col. 6 line 57 – Col. 7 line 3 shows discretizing the data parameters such as “an example SAX process, the embedding engine 230 performs z-normalization to scale values of a data sample to a particular range of values, e.g., from −1 to 1. The embedding engine 230 generates a piecewise aggregate approximation of the normalized data sample, e.g., converting the data sample (an analog time series) into discretized values. To generate a symbolic representation, the embedding engine 230 bins (e.g., using an equal depth quantization process) the discretized values into different symbols based on a particular mapping. For instance, different ranges of values from −1 to 1 are mapped to one of the symbols “A,” “B,” “C,” or “D” for binning”].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the process of Bevan by including limitation(s) as taught by Cirit to include the above features in the invention of Bevan. One would be motivated to modify Bevan with the teachings of Cirit since it would be “desirable for the system to identify fictitious sensor data, and to do so efficiently at large scale”. [Cirit; Col. 1 lines 33-35].
Bevan doesn’t teach, Pachecho teaches:
generate, based on the shared key and the intra-transportation keyed hash digest, a post- transportation keyed hash digest of the discretized one or more post-transportation parameter states; and [Pachecho; ¶10 shows generation of a hash value using a product identifier (hash value) and a digital key (shared key)].
send the post-transportation hash to the stakeholder to attest to the integrity of the cargo at the conclusion of the transportation.  [Pachecho; ¶45 shows the ledger is updated of the key such as “The package is now ready for shipping and, if a blockchain ledger for delivery of this product is being used, that ledger is updated (146)”].
It would have been obvious to one of ordinary skill in the art before the effective filing date to include limitation(s) as taught by Pachecho in the system of Bevan, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Re. claim 6, Bevan in view of Cirit in view of Pachecho teaches computing apparatus of claim 1.
Bevan doesn’t teach, Pachecho teaches:
the memory storing instructions that when executed by the circuitry further cause the apparatus to send the hash to the stakeholder via a wireless network connection.  [Pachecho; Fig. 7 shows the process to for generating the hash, then ¶22, ¶38-¶39  shows use of wireless connection].
It would have been obvious to one of ordinary skill in the art before the effective filing date to include limitation(s) as taught by Pachecho in the system of Bevan, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Re. claim 7, Bevan in view of Cirit in view of Pachecho teaches computing apparatus of claim 1.
Bevan teaches:
the one or more sensors comprising at least one of a temperature sensor, a microphone, a camera, a speedometer, a lock state sensor, a biometric sensor, and a proximity sensor. [Bevan; ¶21 states “vehicle may include a temperature sensor and/or humidity sensor, coupled to the controller, to provide temperature and/or humidity data. This may be used to monitor, and record in one or more of the blockchains, whether or not tolerance conditions for the packages have been maintained. The tolerance condition(s) of a package may be defined by the package data; the controller may apply the tightest tolerance limit of the set of packages carried e.g. a lowest maximum tolerated temperature or humidity”].

	
Re. claim 8,
Non-transitory computer-readable storage device of claim 8 substantially mirrors the computing apparatus of claim 1.

Re. claim 9,
Non-transitory computer-readable storage device of claim 9 substantially mirrors the computing apparatus of claim 2.
Re. claim 10,
Non-transitory computer-readable storage device of claim 10 substantially mirrors the computing apparatus of claim 3.

Re. claim 12,
Non-transitory computer-readable storage device of claim 12 substantially mirrors the computing apparatus of claim 5.

Re. claim 13,
Non-transitory computer-readable storage device of claim 13 substantially mirrors the computing apparatus of claim 6.

Re. claim 14,
Non-transitory computer-readable storage device of claim 14 substantially mirrors the computing apparatus of claim 7.

Re. claim 15,
Method of claim 15 substantially mirrors the computing apparatus of claim 1.

Re. claim 16,
Method of claim 16 substantially mirrors the computing apparatus of claim 2.

Re. claim 17,
Method of claim 17 substantially mirrors the computing apparatus of claim 3.

Re. claim 19,
Method of claim 19 substantially mirrors the computing apparatus of claim 5.

Re. claim 20,
Method of claim 20 substantially mirrors the computing apparatus of claim 6.

Re. claim 21,
Method of claim 21 substantially mirrors the computing apparatus of claim 7.


Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bevan in view of Cirit in view of Pachecho in view of Subramanian et al (US Patent No. 11222486 - hereinafter Sub).
Re. claim 4, Bevan in view of Cirit in view of Pachecho teaches computing apparatus of claim 3.
Bevan further teaches:
the memory storing instructions that when executed by the circuitry further cause the apparatus to: [Bevan; ¶58].
Bevan doesn’t teach, Sub teaches:
receive, from the one or more sensors, one or more updated intra-transportation parameter states, the one or more updated intra-transportation parameter states associated with the cargo during transport by the AV; [Subramanian; Col. 6 line 31-50 shows receiving information from sensor for one or more intervals, the more intervals is interpreted as the updated location prior to shipment reaching destination such as 32 “the communication module 210 is configured to determine a current location of the wireless tracker device at one or more intervals wherein the one or more intervals are based on a delivery route of the shipment”. Col. 7 line 3-42 Also, the sensors can provide various readings for elements such as “wireless tracker 200 may have one or more sensors that include but are not limited to, temperature sensors, humidity sensors, location sensors, proximity sensors, accelerometers, acoustic, sound, vibration, automotive, transportation, chemical, electric current, electric potential, magnetic, radio, environment, weather, moisture, flow, fluid velocity, ionizing radiation, subatomic particles, navigation instruments, position, angle, displacement, distance, speed, acceleration, optical light, imaging, photon, pressure, force, density, level, thermal, heat, temperature, proximity, ranging and presence, etc”].
It would have been obvious to one of ordinary skill in the art before the effective filing date to include limitation(s) as taught by Sub in the system of Bevan, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Bevan doesn’t teach, Cirit teaches:
discretizing the one or more updated intra-transportation parameter states; [Cirit; Col. 6 line 57 – Col. 7 line 3 shows discretizing the data parameters such as “an example SAX process, the embedding engine 230 performs z-normalization to scale values of a data sample to a particular range of values, e.g., from −1 to 1. The embedding engine 230 generates a piecewise aggregate approximation of the normalized data sample, e.g., converting the data sample (an analog time series) into discretized values. To generate a symbolic representation, the embedding engine 230 bins (e.g., using an equal depth quantization process) the discretized values into different symbols based on a particular mapping. For instance, different ranges of values from −1 to 1 are mapped to one of the symbols “A,” “B,” “C,” or “D” for binning”].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the process of Bevan by including limitation(s) as taught by Cirit to include the above features in the invention of Bevan. One would be motivated to modify Bevan with the teachings of Cirit since it would be “desirable for the system to identify fictitious sensor data, and to do so efficiently at large scale”. [Cirit; Col. 1 lines 33-35].
Bevan doesn’t teach, Pachecho teaches:
generate, based on the shared key and the intra-transportation keyed hash digest, an updated intra-transportation hash of the discretized one or more updated intra-transportation parameter states; and [Pachecho; ¶10 shows generation of a hash value using a product identifier (hash value) and a digital key (shared key)].
send the updated intra-transportation hash to the stakeholder to attest to the integrity of the cargo.  [Pachecho; ¶45 shows the ledger is updated of the key such as “The package is now ready for shipping and, if a blockchain ledger for delivery of this product is being used, that ledger is updated (146)”].
It would have been obvious to one of ordinary skill in the art before the effective filing date to include limitation(s) as taught by Pachecho in the system of Bevan, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Re. claim 11,
Non-transitory computer-readable storage device of claim 11 substantially mirrors the computing apparatus of claim 4.

Re. claim 18,
Method of claim 18 substantially mirrors the computing apparatus of claim 4.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM EL-BATHY whose telephone number is (571)272-2351. The examiner can normally be reached Monday - Friday 9am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha H. Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IBRAHIM N EL-BATHY/Examiner, Art Unit 3628